Citation Nr: 1621546	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  10-17 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for multiple sclerosis. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1960 to November 1962.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2015).


FINDING OF FACT

Multiple sclerosis cannot be reasonably disassociated from the Veteran's military service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for multiple sclerosis have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

A March 1993 private treatment record from University Hospital shows a diagnosis of multiple sclerosis based on the occurrence of two preceding episodes of neurologic dysfunction.  Subsequent private treatment records document the continued treatment for and progression of multiple sclerosis symptoms to the present day.  Accordingly, the Board finds that there is a current diagnosis of multiple sclerosis. 

Multiple sclerosis may be presumed to have been incurred during active military service if it is manifest to a compensable degree within seven years from the date of a separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

Service treatment records indicate that the Veteran was treated for mononucleosis and two other unidentified viral conditions while in service.  An August 1961 outpatient record shows that the Veteran complained of chills, fever, dizziness, nausea, cough, and chest pain. The impression was influenza, rule out viral pneumonia and rule out infectious mononucleosis.  Thereafter, in December 1961, another outpatient record indicates that the Veteran complained of dry, hacking cough for five to seven days, as well as chest pain and headaches.  The impression was a probable viral syndrome.  Finally, in July 1962, an outpatient record shows that the Veteran again complained of headaches, fatigue, and nausea, as well as photophobia and sneezing.  The impression was an unidentified viral syndrome.  

The Veteran has submitted two lay statements in support of his claim.  In a statement dated in February 2009, the Veteran's spouse stated that she met the Veteran about four years after he was separated from service in 1966.  She stated that in November 1967, the Veteran began complaining of fatigue and started exhibiting other symptoms including losing his balance, pain and spasms in his legs, numbness, and needling sensation in his extremities.  According to her, the Veteran visited his doctor several times to discuss the symptoms but he was never diagnosed with any disorder as a result.  For the next two decades, the Veteran's spouse asserted that these same symptoms would arise sporadically, as well as pain in the Veteran's eye and a change in his vision.  It was not until January 1993 that the Veteran's symptoms became so pronounced that he saw a neurologist, who first suggested that the Veteran may have multiple sclerosis. 

In a lay statement dated in March 2009, D. R. asserted that he met the Veteran in 1966 and began noticing symptoms including chronic fatigue and numbness in the legs in 1967.  D. R. related a history of visiting with the Veteran every few years beginning in 1971, and noticed symptoms including walking difficulties, numbness, and tingling in the extremities.  According to D. R., it wasn't until he met again with the Veteran in the 1990s, however, that he learned that the Veteran's symptoms were formally identified as manifestations of multiple sclerosis. 

The Veteran has submitted a medical opinion dated in June 2009 from D. C., M.D., one of his treating physicians at the Multiple Sclerosis Clinic of the Barrow Neurological Institute, where he has received treatment for multiple sclerosis since January 2006.  Dr. C. highlighted the statement from the Veteran's spouse and her recollection that the Veteran had many symptoms subsequently attributed to multiple sclerosis when she first met him in 1966 and later after they were married in 1967 and 1968.  Dr. C. opined "that there is a 60% chance that [the Veteran] had multiple sclerosis back then [in 1966-1968], with a 40% chance he did not." 

The Veteran testified at a hearing before the Board at the RO in March 2016.  During the hearing, the Veteran discussed an article from the Rocky Mountain Multiple Sclerosis Center dated in 2011, which stated that the diagnosis of multiple sclerosis requires a prolonged period of monitoring as medical professionals must note two separate episodes of disruption in different locations of the neurological system of the body.  He contended that he was having symptoms of multiple sclerosis during the seven year presumptive period following service, but that the disease went undiagnosed due to the difficulty of diagnosis.  In support thereof, he highlighted the two lay statements he submitted in which his spouse and his friend noted his symptoms that began in 1966 and continued thereafter. 

Resolving reasonable doubt in favor of the Veteran, the evidence is at least in equipoise as to whether multiple sclerosis was manifested within seven years of his separation from service that went undiagnosed until 1993.  The lay statements from the Veteran's spouse and his friend corroborate his own account of his symptoms of multiple sclerosis that manifested from 1966 to 1968, a period of time within seven years of his separation from service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a lay witness is competent to testify as to those things he or she observes with his or her own senses).  Furthermore, the lay statements are supported by Dr. C.'s June 2009 opinion, which found that there was a 60 percent chance that the Veteran manifested symptoms of multiple sclerosis during the time period.  There is no evidence in the record to the contrary.  Thus, with application of the doctrine of reasonable doubt, the Board finds that the Veteran manifested symptoms of multiple sclerosis to a compensable degree within the seven year presumptive period following service and therefore is presumed to have incurred multiple sclerosis during his military service.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

In conclusion, the evidence of record demonstrates that the multiple sclerosis was shown within seven years of service discharge, and is therefore presumed to have been incurred in service.  Accordingly, service connection for multiple sclerosis is warranted.  See 38 C.F.R. §§ 3.307, 3.309; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for multiple sclerosis is granted. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


